 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the "Agreement") made as of the 23th day of March,
2009 by and between ACURA PHARMACEUTICALS, INC., a New York corporation (the
"Company"), with an administrative office at 616 N. North Court, Suite 120,
Palatine, IL  60067 and GARTH BOEHM, Ph.D., residing at 530 Mountain Avenue,
Westfield, NJ 07090 (the "Employee").
 
WITNESSETH


WHEREAS, the Company desires to employ the Employee to engage in such activities
and to render such services as are required under the terms and conditions
hereof and the Company's Board of Directors has authorized and approved the
execution of this Agreement; and
 
WHEREAS, the Employee desires to be employed by the Company under the terms and
conditions hereinafter provided.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:
 
1.     Employment, Duties, Responsibilities, Office Location, Travel, and
Acceptance.
 
1.1           Duties and Responsibilities.  Commencing on the Commencement Date
(as defined below) the Company shall employ the Employee for the Term (as herein
defined), to render exclusive and full-time paid services (as herein defined) as
the Company's Vice President of Modified Release Dosage Form Development.  The
Employee's duties and responsibilities shall include (i) in conjunction with
Company's outside patent counsel, evaluating the Company's issued patents and
filed patent applications; (ii) developing, authoring, and/or co-authoring new
patent applications intended to encompass and protect commercially viable
pharmaceutical products with abuse deterrent features and benefits; (iii)
reviewing draft patent applications authored by other Company staff; (iv) in
conjunction with Company patent counsel, evaluating competitive patents and
published patent applications for freedom to operate and other relevant
considerations; (v) evaluating technical aspects of competitive and potentially
competitive products in development with abuse deterrent features and benefits;
and (vi) collaborating with the Company's technical staff regarding development
of new modified-release oral solid dosage forms with abuse deterrent features
using previously approved active and inactive pharmaceutical ingredients.  In
connection therewith, commencing on the Commencement Date the Employee shall
perform the duties and responsibilities set forth here-in and others as may be
further reasonably and customarily requested by the Chief Executive Officer
(CEO) (collectively, the "Services"), to whom the Employee shall report and to
use his commercially reasonable best efforts, skill and abilities to promote the
interests of the Company and its subsidiaries.  For purposes hereof,
“Commencement Date” shall mean May 4th, 2009, unless the Company and the
Employee expressly agree in writing to another date, in which case such other
date shall be deemed the Commencement Date.

 
1

--------------------------------------------------------------------------------

 


1.2           Office Location and Travel.  The Employee shall perform the
Services from his home office.  In addition, the Employee may be required to
travel from time-to-time to the Company's Culver, IN research, development, and
manufacturing facility, and Palatine, IL administrative office, offices of the
Company's existing and potentially new legal counsel currently located in
Newark, NJ (general and SEC counsel), Philadelphia, PA (patent counsel),
Washington, DC (regulatory counsel), existing and potentially new licensees
(currently including King Pharmaceuticals, Inc.) Bridgewater, NJ, RTP, NC, and
Bristol, TN, existing and potentially new contract research organizations,
contract manufacturing organizations, and contract laboratory service providers,
Company board of directors and staff meetings and such other locations as shall
be required as the CEO shall determine to be in the best business interests of
the Company.
 
1.3           Acceptance.  The Employee hereby accepts such employment and
agrees to render the Services described in Section 1 hereof.
 
2.     Term of Employment.   The term of the Employee’s employment under this
Agreement shall commence on the Commencement Date of this Agreement and shall
expire twenty-four months thereafter (the “Initial Term”), unless sooner
terminated pursuant to Section 6 of this Agreement; provided, however, that the
term of the Employee’s employment hereunder shall automatically be extended for
successive one (1) year periods (each, a “Renewal Period” and together with the
Initial Term, the “Term”) unless either the Company or the Employee provides
written notice of non-renewal of the Employee’s employment with the Company
ninety (90) days prior to the expiration of the Initial Term or any Renewal
Period.

 
2

--------------------------------------------------------------------------------

 
 
3.     Compensation.  In consideration of the services to be rendered by the
Employee pursuant to this Agreement, the Employee shall receive from the Company
the following compensation:
 
(a)           Base Salary.  The Company shall pay the Employee an aggregate base
salary at the initial annual rate of Two Hundred Sixty-Five Thousand Dollars
($265,000) (the "Base Salary"), commencing on the Commencement Date and payable
in equal weekly installments, or other periods at the Company's discretion, less
such deductions or amounts to be withheld as shall be required by applicable
laws and regulations.  The Employee’s Base Salary shall be reviewed at least
annually and be subject to increase by the Board of Directors of the Company in
its sole and absolute discretion.
 
(b)           Annual Bonus.  The Employee will be eligible to receive from the
Company an annual bonus (the “Bonus”) in the amount of up to thirty-five percent
(35%) of the Employee’s then current annual Base Salary during such calendar
year (with eligibility prorated for calendar year 2009 from the Commencement
Date to December 31, 2009).  The Bonus will be based upon the relative
achievement of such targets, conditions or parameters (the “Bonus Criteria”) as
will be agreed upon by the Employee and the Board of Directors or the
Compensation Committee of the Board of Directors of the Company.  The Bonus
shall be paid at the same time as the bonuses are paid to other executive
officers of the Company, but in any event within seventy five (75) days
following the end of each calendar year for which the Employee is awarded a
Bonus which has been approved and authorized by the Board of Directors to be
paid.  Except as provided in Section 7, Employee must be actively employed by
the Company on the date that the Bonus is paid to be eligible for such Bonus.
 
(c)           Business Expenses.  The Company shall pay or reimburse the
Employee for all reasonable expenses which are in accordance with the Company’s
expense policy in force from time to time and which are actually incurred or
paid by the Employee during the Term in the performance of his Services under
this Agreement, upon presentation of expense statements or vouchers or such
other supporting information as the Company may reasonably require.  Such
expenses shall include, but not be limited to, business travel, related meals
and lodging for overnight stays, home office supplies, cell phone and home
telephone line, internet service provider, laptop computer and associated
software, and home printer and associated supplies.

 
3

--------------------------------------------------------------------------------

 


 
4.
Additional Benefits.

 
(a)           Insurance and Retirement Plans.  The Employee shall be entitled to
medical, dental, disability, and life insurance and retirement plan benefits for
which he may be eligible as adopted from time to time by the Company's Board of
Directors in its sole and absolute discretion for the benefit of employees of
the Company.
 
(b)           Stock Options.  Upon the Commencement Date, the Employee shall be
granted stock options to purchase 96,000 shares of the Company’s common stock
(the "Commencement Date Option") at an exercise price per share equal to the
last sale price as reported by the NASDAQ Capital Market of the Company’s common
stock on the trading day immediately preceding the Commencement Date.  The
Commencement Date Option shall vest and be exercisable at the rate of 4,000
shares on the last day of each calendar month during the Initial Term.  The
Commencement Date Option shall be evidenced by the Stock Option Agreement
substantially in the form of Exhibit A attached hereto and governed by the
Company’s 2008 Stock Option Plan.  The Employee will also be eligible in the
future to receive stock option grants based on performance or on achievement
milestones as determined by the Board of Directors or the Compensation
Committee.  The Commencement Date Option and any other stock option granted to
the Employee by the Company during the Term are referred to herein collectively
as the “Options”.
 
(c)  Restricted Stock Units.  Upon the Commencement Date, the Company shall
grant to the Employee a Restricted Stock Unit Award for 24,000 shares of the
Company’s common stock (the “Commencement Date Restricted Stock Units”).  The
Commencement Date Restricted Stock Units shall vest at the rate of 1,000
restricted stock units on the last day of each calendar month during the Initial
Term.  The Commencement Date Restricted Stock Units shall be evidenced by the
Restricted Stock Unit Award Agreement substantially in the form of Exhibit B
attached hereto and governed by the Company’s 2005 Restricted Stock Unit Award
Plan.  The Commencement Date Restricted Stock Units and any other restricted
stock units granted to the Employee by the Company during the Term are referred
to herein collectively as “Restricted Stock Units”.

 
4

--------------------------------------------------------------------------------

 


5.      Vacation.  The Employee shall be entitled to four weeks of vacation
during each calendar year of the Term (pro-rated for calendar year 2009) to be
taken at a time or times mutually agreed upon by the Employee and the Company;
provided, however, that not more than one week of accrued but unused vacation
period may be carried over to the calendar year immediately following the
calendar year in which such vacation was to be taken, unless otherwise required
by applicable law.  The Company acknowledges the Employee will be travelling to
South East Asia for two (2) weeks in June 2009.
 
 
6.
Termination.

 
6.1           Death.  If during the Term the Employee shall die, the Employee’s
employment under this Agreement shall terminate as of the date of the Employee's
death.  Upon such termination under this Section 6.1 the Company shall pay to or
for the benefit of the Employee to such person or persons as the Employee shall
designate by notice to the Company from time to time or, in the absence of such
designation, the Employee’s spouse (the “Employee’s Designees”), in a lump sum
in cash within thirty (30) days from the date of the Employee's death the
accrued but unpaid portion of the Base Salary payable hereunder through the date
of death, and any accrued and unpaid vacation.  Except as set forth in any Stock
Option Agreements and Restricted Stock Unit Award Agreements, the Company shall
not have any further obligations to provide the Employee with any further
payments, benefits, or remuneration upon a termination under this Section 6.1.
 
6.2           Disability.  In the event of the Employee’s "mental or physical
disability" (as defined herein) which continues for (i) a period of longer than
sixty (60) consecutive days, (ii) such periods aggregating one hundred twenty
(120) days during any 365 consecutive days, or (iii) such additional period as
may be required by law, such that the Employee is unable to substantively
perform the essential functions of his position for said periods even with
reasonable accommodation if necessary, the determination of which shall be
confirmed by the Board of Directors in the manner hereinafter provided, this
Agreement shall terminate upon thirty (30) days' prior written notice to the
Employee from the Company (the "Disability Termination Date").  The Company
shall continue to pay to the Employee during the period of his mental or
physical disability the Base Salary provided in Section 3 of this Agreement and
provide the benefits described herein; provided, however, that the Base Salary
shall be reduced by any disability insurance payments paid to the Employee by a
policy paid for by the Company.  On the Disability Termination Date, (a) the
Employee’s Base Salary shall cease, and (b) the Company shall pay to the
Employee, in a lump sum in cash, any accrued and unpaid vacation.  As used
herein, the term "mentally or physically disabled" shall mean any mental or
physical condition that precludes the Employee from being able to perform the
essential functions of his duties and responsibilities even with reasonable
accommodation if necessary.  The Company may require the Employee to undergo an
independent medical examination by a reputable health care professional of the
Company’s selection as part of its determination of whether the Employee is
mentally or physically disabled.  The Employee hereby consents to, and agrees to
make himself available for, such examination.  Except as set forth in any Stock
Option Agreements and Restricted Stock Unit Award Agreements, the Company shall
not have any further obligations to provide the Employee with any further
payments, benefits, or remuneration upon a termination under this Section 6.2.

 
5

--------------------------------------------------------------------------------

 


6.3           Termination for Cause.  The Company may at any time during the
Term, by written notice, and after affording the Employee the opportunity to be
heard in person by the Board of Directors, terminate this Agreement and
discharge the Employee for "Cause", whereupon the Company's obligation to pay
compensation or any other amounts payable hereunder to or for the benefit of the
Employee shall terminate on the date of such discharge except for accrued and
unpaid Base Salary and expenses to the date of discharge.  For purposes of this
Agreement, the term "Cause" shall mean:  (i) any act of the Employee’s
constituting willful misconduct which is materially detrimental to the Company’s
best interests, including misappropriation of, or intentional damage to, the
funds, property, business or reputation of the Company; (ii) conviction of a
felony or of a crime involving moral turpitude or conviction of any crime
involving dishonesty or fraud;; (iii) material failure of the Employee to
perform his duties in accordance with this Agreement after written notice to the
Employee by the Board of Directors specifying such failure and giving the
Employee fourteen (14) days to correct the defects in performance; or (iv)
breach by the Employee of any material provision hereof which, if capable of
remedy, remains unremedied for more than fourteen (14) days after written
notice.  In the event the Employee is terminated by the Company for Cause or if
the Employee resigns other than for Good Reason (as defined in Section 6.5), the
Employee shall be entitled to exercise the vested portion of the Options within
forty (40) days of such termination or resignation.  At the expiration of such
forty (40) day exercise period, the unexercised Options shall terminate.  Except
as set forth in any Stock Option Agreements and Restricted Stock Unit Award
Agreements, the Company shall not have any further obligations to provide the
Employee with any further payments, benefits, or remuneration upon a termination
under this Section 6.3.

 
6

--------------------------------------------------------------------------------

 


6.4           Termination Without Cause.  The Company may terminate the
Employee's employment with the Company at any time "without Cause", upon thirty
(30) days' written notice to the Employee.  A termination "without Cause" shall
mean a termination of the Employee's employment other than due to death,
disability or for Cause as provided in Sections 6.1, 6.2, and 6.3, respectively.
 
6.5           Termination by the Employee for Good Reason.  The Employee may
terminate his employment for "Good Reason", upon thirty (30) days' written
notice to Company.  "Good Reason" shall mean a termination of employment by the
Employee following, without the Employee's express prior written consent:  (i)
any material diminution in the Employee's duties, status, offices, reporting
requirements, or job title, except in connection with termination of the
Employee's employment for Cause as provided in Section 6.3 or death or
disability as provided in Sections 6.1 and 6.2 provided that the Employee has
given the Company written notice of the alleged basis for Good Reason and such
basis remains uncured after twenty (20) day following the Company's receipt of
the notice; (ii) the failure of the Company timely to pay the Employee's salary,
bonus or benefits due the Employee or any material breach by the Company of this
Agreement, provided that the Employee has given the Company written notice of
the alleged basis for Good Reason and such basis remains uncured after twenty
(20) day following the Company's receipt of the notice; (iii) any change in the
Company's pay plan or employment agreement with the Employee that results in a
material diminution of the Employee's annual Base Salary or eligible Bonus
amounts provided that the Employee has given the Company written notice of the
alleged basis for Good Reason and such basis remains uncured after twenty (20)
day following the Company's receipt of the notice; (iv) notice by the Company to
not renew this Agreement pursuant to Section 2, or (v) the failure of the
Company to obtain an agreement from any successor to the Company to assume and
agree to perform this Agreement.  Employee must provide notice of termination
for Good Reason within thirty (30) days of the date Employee becomes aware of
grounds for such termination.



 
7

--------------------------------------------------------------------------------

 


6.6           Payment Upon Termination Without Cause or for Good Reason.
 
(a)           Cash Payments and Severance.  In the event of a termination
without Cause or for Good Reason the Company shall pay the Employee, subject to
applicable withholdings and deductions:
 
(i) each of the following amounts (x) the Employee’s accrued and unpaid Base
Salary through and including the date of termination; (y) the Employee’s then
accrued and unused vacation through and including the date of termination; and;
(z) the Employee’s then accrued and unpaid Bonus for such year, calculated by
pro-rating the annual Bonus, which would have been payable to the Employee but
for his termination and assuming full achievement of the Bonus Criteria for such
year, based on the number of days that the Employee remained in the employ of
the Company during the year for which the Bonus is due.  The payments provided
in subsections (x), (y) and (z) shall be paid in a single lump sum in cash
within thirty (30) days after the date of termination; and
 
(ii) one (1) year of the Employee's Base Salary in effect immediately prior to
the date of termination (”Severance Pay”). The amount of such Severance Pay
together with the payment under 6.6(a)(i)(z) that does not exceed the Applicable
Limit, shall be paid in equal monthly installments over the Severance Period (as
defined in Section 6.6(b)).  To the extent the Severance Pay together with the
payment under Section 6.6(a)(i)(z) exceeds the Applicable Limit, (A) one-half of
the amount exceeding the Applicable Limit shall be paid six months and one day
after the date of termination, and (B) one-half of the amount exceeding the
Applicable Limit shall be paid in six equal monthly installments commencing with
the seventh month after the date of termination.  The Applicable Limit is the
amount which may not be exceeded as specified in Treasury Regulation
1-.409A-1(b)(iii)(A) (generally the lesser of  $490,000 (for 2009) and two times
Employee’s compensation).

 
8

--------------------------------------------------------------------------------

 

(b)           Insurance Benefits.  In the event of a termination without Cause
or for Good Reason, for twelve (12) months from the date of such termination
(the “Severance Period”), the Employee will, at the Employee’s option, (i)
continue to receive all insurance benefits to which he was entitled pursuant to
Section 4(a) of this Agreement as of the date of termination including continued
medical, dental, disability, and life insurance coverage on terms substantially
as in effect on the date of termination, subject to the payment by the Employee
of all applicable employee contributions, or (ii) receive a payment in cash
following his termination without Cause or for Good Reason representing the
value of such continued benefits, plus any income tax payable by the Employee on
such value.  The amount provided in subsection (ii) shall be paid (A) in a
single lump sum payment within thirty (30) days of the date of termination if
such termination is by the Company without Cause, and (B) in a single lump sum
payment six months and one day following the date of termination if such
termination is by the Employee for Good Reason.  If the Employee elects option
(i) above and for any reason at any time the Company is unable to treat the
Employee as being or having been an employee of the Company under any benefits
plan in which he is entitled to participate and as a result thereof the Employee
receives reduced benefits under such plan during the period that the Employee is
continuing to receive payments pursuant to this Section 6.6(b), then the Company
shall provide the Employee with such benefits by direct payment or, at the
Company’s option, by making available equivalent benefits from other
sources.  During the Severance Period, the Employee shall not be entitled to
receive salary and/or benefits except as provided herein and shall not be
entitled to participate in any employee benefit plan of, or receive any other
benefit from, the Company that is introduced after the date of termination,
except that an appropriate adjustment shall be made if such new employee benefit
or employee benefit plan is a replacement for or amendment to an employee
benefit or employee benefit plan in effect as of the date of termination.
 
(c)           Stock Options.  In the event of a termination without Cause or for
Good Reason, the Company shall accelerate fully the vesting of any outstanding
Options granted to the Employee and the Employee shall be entitled to exercise
his vested Options for twelve (12) months following the date of termination
without Cause or resignation for Good Reason.  At the expiration of such twelve
(12) month period, all Options shall terminate.
 
(d)           Restricted Stock Units.  In the event of a termination without
Cause or for Good Reason, the terms of the Company’s 2005 Restricted Stock Unit
Award Plan and the Restricted Stock Unit Award Agreement(s) between the Company
and the Employee issued pursuant to the 2005 Restricted Stock Unit Award Plan
shall govern the vesting and distribution relating to any Restricted Stock
Units.
 
(e)           The Company shall not have any further obligations to provide the
Employee with any further payments, benefits, or remuneration upon a termination
without Cause of for Good Reason.

 
9

--------------------------------------------------------------------------------

 


6.7           Change of Control.  In the event that (i) a Change of Control (as
hereinafter defined) occurs during the Term and (ii) the Employee's employment
with the Company is terminated without Cause or for Good Reason, the Employee
shall be entitled to the accrued salary, unused vacation, bonus, Severance Pay,
benefits, and stock option treatment as are provided in Sections 6.6(a), (b),
and (c) above, except, that the Severance Pay shall be payable in a lump sum in
cash (x) within thirty-one (31) days after the date of such termination;
provided such termination occurs within two years after the Change of Control
and such Change of Control meets the requirements for a “change of control”
under Section 409A of the Code, or (y) six months and one day after such
termination if the requirements of subsection (x) are not met.  The Employee
shall give the Company not less than sixty (60) days' prior written notice of a
termination of employment with the Company following a Change of Control
transaction if the Employee is terminating for Good Reason.  Notwithstanding any
language to the contrary contained in any Option agreement with the Employee,
the Employee shall be entitled to exercise his vested Option shares for twelve
(12) months following the date of termination without Cause or resignation for
Good Reason.  At the expiration of such twelve (12) month period, all Options
shall terminate.  For purposes of this Section 7.7, the term "Change of Control"
means the occurrence of any of the following, in one or a series of related
transactions: (v) the sale or transfer of fifty percent (50%) or more of the
Outstanding Shares of the Company to any person or entity other than (i) a
transfer to a wholly-owned subsidiary of the Company, or (ii) a transfer by a
holder or holders of the Company's common stock or convertible securities as of
the date hereof to Affiliates (as defined below); or (w) the sale, lease or
other transfer of all or substantially all of the assets or earning power of the
Company to any person or entity other than (i) to a wholly-owned subsidiary of
the Company, (ii) to an Affiliate whereby the purpose or effect of such transfer
is to provide for the transfer by a holder or holders of the Company’s common
stock or convertible securities as of the date hereof of such holders’ direct or
indirect interests in the assets of the Company to Affiliates and so long as
such transfer does not result in a transaction described by one of the other
clauses of this paragraph of Section 6.7, or (iii) the license of all or any
portion of the Company’s Aversion® Technology and product related assets, in one
or more transactions; or (x) merger, consolidation, reorganization,
recapitalization, share exchange, business combination or a similar transaction
which results in any person or entity (other than the persons who are
shareholders or security holders of the Company immediately prior to such
transaction (or their Affiliates as of the date of such transaction)) owning
fifty percent (50%) or more of the Outstanding Shares or combined voting power
of the Company; or (y) merger, consolidation, reorganization, business
combination or a similar transaction in which the Company is not the surviving
entity; or (z) a transaction commonly known as “going private” whereby the
Company engages one or a series of transactions which results in the Company not
being required to file periodic reports with the Securities and Exchange
Commission, unless the Employee is a participant in such transaction.
"Outstanding Shares" shall mean the total number of common shares and common
share equivalents of the Company outstanding at the time the Change of Control,
including, without limitation, shares of common stock underlying debentures,
preferred stock, options, warrants and other convertible
securities.  "Affiliate" shall mean (i) any person or entity controlling,
controlled by or under the common control of the existing holders of common
stock or convertible securities of the Company and (ii) any partner, shareholder
or member of the existing holders of common stock or convertible securities of
the Company.  For the purposes hereof, “control” shall mean the direct or
indirect ownership of at least fifty (50%) percent of the outstanding shares or
other voting rights of the subject entity or if it possesses, directly or
indirectly, the power to direct or cause the direction of management and
policies of such other entity.  In the event that the Employee resigns or
terminates his employment following a Change of Control as described above, the
Employee acknowledges and agrees that upon the request of the Company, he will
execute and deliver a release in customary form releasing all claims of the
Employee arising out of his employment with the Company except for the
obligations of the Company under this Agreement.

 
10

--------------------------------------------------------------------------------

 


7.      Protection of Confidential Information.  In view of the fact that the
Employee's work for the Company will bring him into close contact with all the
confidential affairs thereof, and plans for future developments, the Employee
agrees to the following:

 
11

--------------------------------------------------------------------------------

 

7.1           Secrecy.  During the Term and after the date of termination of the
Employee’s employment, to preserve the confidential nature of, and not use,
disclose, reveal, or make accessible to anyone other than the Company’s
officers, directors, employees, consultants or agents, otherwise than within the
scope of his employment duties and responsibilities hereunder, any and all
documents, information, knowledge or data of or pertaining to the Company, its
subsidiaries or affiliates, including, without limitation, the Aversion®
Technology, or pertaining to any other individual, firm, corporation,
partnership, joint venture, business, organization, entity or other person with
which the Company or any of its subsidiaries or affiliates may do business
during the Term (including licensees, licensors, manufacturers, suppliers and
customers of the Company or any of its subsidiaries or affiliates) and which is
not in the public domain, including trade secrets, "know how", names and lists
of licensees, licensors, manufacturers, suppliers and customers, development
plans or programs, statistics, manufacturing and production methods, processes,
techniques, pricing, marketing methods and plans, specifications, advertising
plans and campaigns or any other matters, and all other confidential information
of the Company, its subsidiaries and affiliates (hereinafter referred to as
"Confidential Information").  The restrictions on the disclosure of Confidential
Information imposed by this Section 7.1 shall not apply to any Confidential
Information that was part of the public domain at the time of its receipt by the
Employee or becomes part of the public domain in any manner and for any reason
other than an act by the Employee, unless the Employee is legally compelled (by
applicable law, deposition, interrogatory, request for documents, subpoena,
civil investigative demand or similar process) to disclose such Confidential
Information, in which event the Employee shall provide the Company with prompt
notice of such requirement so that the Company may seek a protective order or
other appropriate remedy, and if such protective order or other remedy is not
obtained, the Employee shall exercise reasonable efforts in good faith to obtain
assurance that confidential treatment will be accorded such Confidential
Information.
 
7.2           Return Memoranda, etc.  The Employee hereby agrees to deliver
promptly to the Company on termination of his employment, or at any other time
the Company may so request, all memoranda, notes, records, email records,
reports, manuals, drawings, blueprints and other documents (and all hard and
soft copies thereof) relating to the Company's business and all property
associated therewith, which the Employee may then possess or have under his
control.

 
12

--------------------------------------------------------------------------------

 

7.3           Non-competition.  Provided that this Agreement has not been
breached by the Company, the Employee agrees that he shall not at any time prior
to one (1) year after the expiration or termination of his employment with the
Company for any reason, whether voluntary or involuntary own, manage, operate,
be a director or an employee of, or a consultant to or provide any services,
consultation or advice to any person, business, corporation, partnership, trust,
limited liability company or other firm or enterprise ("Person") which is
engaged in marketing, selling or distributing products or in developing product
candidates in the United States which contain technology meant to achieve all or
some of the same effects as the Company’s Aversion® Technology or are
potentially competitive with: (a) the Company’s products or product candidates
in development or (b) its licensee’s products or product candidates in
development that contain Aversion® Technology or any similar abuse deterrent
technology.  For avoidance of doubt, product candidates are as evidenced by the
current written product development plan and/or business plan of the Company at
the time of termination of the Employee's employment and/or described in the
Company’s most recent filing on Form 8-K, Form 10-K or Form 10-Q with the
Securities and Exchange Commission as of the date of the termination of the
Employee’s employment.  If any of the provisions of this section, or any part
thereof, is hereinafter construed to be invalid or unenforceable, the same shall
not affect the remainder of such provision or provisions, which shall be given
full effect, without regard to the invalid portions.  If any of the provisions
of this section, or any part thereof, is held to be unenforceable because of the
duration of such provision, the area covered thereby or the type of conduct
restricted therein, the parties agree that the court making such determination
shall have the power to modify the duration, geographic area and/or other terms
of such provision and, as so modified, said provision shall then be
enforceable.  In the event  that the courts of any one or more jurisdictions
shall hold such provisions wholly or partially unenforceable by reason of the
scope thereof or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Company's right to the relief
provided for herein in the courts of  any other jurisdictions as to breaches or
threatened breaches of such provisions in such other jurisdictions, the above
provisions as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants.
 
7.4           Injunctive Relief.  The Employee acknowledges and agrees that,
because of the unique and extraordinary nature of his services, any breach or
threatened breach of the provisions of Sections 7.1, 7.2, or 7.3 hereof will
cause irreparable injury and incalculable harm to the Company, and the Company
shall, accordingly, be entitled to injunctive and other equitable relief for
such breach or threatened breach and that resort by the Company to such
injunctive or other equitable relief shall not be deemed to waive or to limit in
any respect any right or remedy which the Company may have with respect to such
breach or threatened breach.
 
7.5           Expenses of Enforcement of Covenants.  In the event that any
action, suit or proceeding at law or in equity is brought to enforce the
covenants contained in Section 7.1, 7.2 or 7.3, hereof or to obtain money
damages for the breach thereof, the party prevailing in any such action, suit or
other proceeding shall be entitled upon demand to reimbursement from the other
party for all expenses (including, without limitation, reasonable attorneys'
fees and disbursements) incurred in connection therewith.

 
13

--------------------------------------------------------------------------------

 


7.6           Non-Solicitation.  The Employee covenants and agrees not to (and
not to cause or direct any Person to) hire or solicit for employment any
employee of the Company or any of its subsidiaries or affiliates.  The
prohibitions of this Section 7.6 shall apply (i) for six (6) months following
the termination of the Employee’s employment by the Company without Cause or by
the Employee for Good Reason, prior to a Change of Control, (ii) for twelve (12)
months following the termination of the Employee’s employment for Cause, prior
to a Change of Control, or (iii) for twenty-four (24) months following a Change
of Control.
 
7.7           Assignment of Inventions.  All discoveries, inventions,
improvements and innovations, whether patentable or not (including all data and
records pertaining thereto), which Employee may invent, discover, originate or
conceive during the Term of this Agreement and which directly relate to the
business of the Company or any of its subsidiaries as described in the Company’s
filings with the Securities and Exchange Commission, shall be the sole and
exclusive property of the Company.  Employee shall promptly and fully disclose
each and all such discoveries, inventions, improvements or innovations to the
Company.  Employee shall assign and hereby does assign to the Company his entire
right, title and interest in and to all of his discoveries, inventions,
improvements and innovation described in this Section 7.7 and any related U.S.
or foreign patent and patent applications, shall execute any instruments
reasonably necessary to convey or perfect the Company’s ownership thereof, and
shall assist the Company in obtaining, defending and enforcing its rights
therein.  The Company shall bear all expenses it authorizes to be incurred in
connection with such activity and shall pay the Employee reasonable compensation
for time spent by the Employee in performing such duties at the request of the
Company after the termination of his employment, for a period not to exceed
three (3) years.

 
14

--------------------------------------------------------------------------------

 

8.         Indemnification.  Except as provided below, the Company will defend,
indemnify and hold harmless the Employee, to the maximum extent permitted by
applicable law and the by-laws of the Company, against all claims, costs,
charges and expenses incurred or sustained by him in connection with any action,
suit or other proceeding to which he may be made a party by reason of his being
an officer, director or employee of the Company or of any subsidiary or
affiliate thereof.  Furthermore, the Company hereby represents that it will
maintain during the Term, Directors and Officers insurance coverage in the
amount of at least Ten Million Dollars ($10,000,000), provided that such ten
million dollars is payable exclusively for claims against the directors and
officers of the Company and not for claims against the Company.  Nothing herein
shall require the Company to defend, indemnify and/or hold harmless, or maintain
insurance coverage for, the Employee against any claims by former employers or
companies to whom Employee previously provided services, consultation, or
advice,  including, without limitation, the Consulting Agreement discussed in
Section 9 below, alleging that Employee's performance under this Agreement
violates any contractual, legal, or other duties allegedly owed by Employee to
them.
 
9.         Warranties and Covenants.  The Employee hereby warrants that except
for a certain consulting agreement between the Employee and Alpharma as
described by the Employee to the CEO, (the “Consulting Agreement”), as of the
date hereof the Employee is not a party to any other employment contract,
express or implied and as of the Commencement Date will not be employed by or
acting as a consultant to any person or entity (other than the Company).  The
Employee warrants that he has no obligation, contractual, legal, or otherwise,
which would prevent him from accepting the Company’s offer of employment under
the terms of this Agreement, from complying with its provisions, or from fully
performing the duties and responsibilities of his position under this
Agreement.  The Employee warrants that he will not utilize or disclose during
his employment hereunder any confidential or other proprietary information
obtained through or in connection with his prior employment or consulting
services.  The Employee warrants that he knows of no reason why he would not be
able to perform his obligations under this Agreement.  The Employee warrants
that he has duly executed and delivered this Agreement and it is valid, binding
and enforceable against the Employee in accordance with its terms. The Employee
covenants that (i) he will promptly terminate the Consulting Agreement in
accordance with the termination and notice provisions contained therein, and in
any event complete the termination of the Consulting Agreement not later than
ninety (90) days from the date of this Agreement, and (ii) he will not act as an
employee or consultant to any person or entity during the Term, except for any
transitional consulting services provided under the Consulting Agreement pending
its termination or (iii) as authorized by the CEO.  The Company warrants to the
Employee that this Agreement has been duly approved and authorized by its Board
of Directors, that this Agreement has been duly executed and delivered on behalf
of the Company and that this Agreement is valid, binding and enforceable against
the Company in accordance with its terms.

 
15

--------------------------------------------------------------------------------

 


10.               Notices.  All notices, requests, consents and other
communications required or permitted to be given hereunder, shall be in writing
and shall be deemed to have been duly given if delivered personally, or
transmitted via facsimile, or transmitted via a pdf copy attached to an email,
with confirmation of facsimile or pdf copies delivered by overnight delivery via
FedEx or similar carriers, to the parties at their respective addresses herein
above set forth or to such other address as either party shall designate by
notice in writing to the other in accordance herewith.
 
11.  General.
 
11.1           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the local laws of the State of New York
applicable to agreements made and to be performed entirely in New York.
 
11.2           Captions.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
11.3           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof.  No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.
 
11.4           Assignability.  This Agreement, and the Employee's rights and
obligations hereunder, may not be assigned by the Employee.  The Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of its
business or assets; in any event the rights and obligations of the Company
hereunder shall be binding on its successors or assigns, whether by merger,
consolidation or acquisition of all or substantially all of its business or
assets.

 
16

--------------------------------------------------------------------------------

 

11.5           Amendment.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance.  No superseding instrument,
amendment, modification, cancellation, renewal or extension hereof shall require
the consent or approval of any person other than the parties hereto.  The
failure of either party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same.  No waiver by either party of the breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.
 
11.6           Counterparts.  This Agreement may be executed in one or more
facsimile or original counterparts, each of which shall be deemed an original,
but all of which taken together will constitute one and the same instrument.
 
11.7           Severability.  The provisions of this Agreement shall be deemed
severable, and if any part of any provision is held illegal, void or invalid
under applicable law, such provision may be changed to the extent reasonably
necessary to make the provision, as so changed, legal, valid and binding.  If
any provision of this Agreement is held illegal, void or invalid in its
entirety, the remaining provisions of this Agreement shall not in any way be
affected or impaired but shall remain  binding in accordance with their terms.

 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ATTEST:
 
ACURA PHARMACEUTICALS, INC.
       
 
 
By:
/s/ Andrew D. Reddick
     
Andrew D Reddick
     
President and Chief Executive Officer
       
WITNESS:
 
EMPLOYEE
       
 
 
By:
/s/ Garth Boehm
     
Garth Boehm, Ph.D.
     
530 Mountain Avenue
     
Westfield, NJ  07090


 
18

--------------------------------------------------------------------------------

 

EXHIBIT A


ACURA PHARMACEUTICALS, INC.
STOCK OPTION AGREEMENT


ACURA PHARMACEUTICALS, INC., a New York corporation (the "Company"), hereby
grants Garth Boehm, Ph.D. (the "Optionee"), an option (the “Option”) to purchase
Ninety-Six Thousand (96,000) shares (the "Shares") of the Company's common
stock,$.01 par value per share ("Common Stock"), at the exercise price set forth
in Paragraph 2 hereof, and in all respects subject to the terms, definitions and
provisions of the Company’s 2008 Stock Option Plan, as amended (the "Plan"), and
incorporated herein by reference.  Terms not defined herein shall have the
meanings set forth in the Plan.  In the event of any conflict, between the terms
of this Agreement and the Plan, the terms of the Plan shall control.


1.      NATURE OF OPTION.  This Option is intended to qualify as an Incentive
Stock Option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code").  To the extent the limits of Code Section 422(d) are
exceeded, this Option shall be deemed a non-Incentive Stock Option.


2.      EXERCISE PRICE.  The exercise price of the Shares shall be $_______ per
share of Common Stock subject to this Option, which is equal to the last sale
price as reported by the NASDAQ Capital Market of the Common Stock on the
trading day immediately preceding the Commencement Date (as defined in the
Employment Agreement between the Optionee and the Company dated _________).


3.      VESTING AND EXERCISE OF OPTION.  This Option shall vest and be
exercisable to the extent of Four Thousand (4,000) Shares on the last day of
each calendar month commencing April 30, 2009.  This Option shall be exercisable
by written notice as set forth in the Plan.


4.      RESTRICTIONS ON EXERCISE.  This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations ("Regulation G") as
promulgated by the Federal Reserve Board.  As a condition to the exercise of
this Option, the Company may require the Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation.


5.      TERMINATION OF STATUS AS AN EMPLOYEE.  Except in the case of Optionee’s
termination of employment due to disability (in which case Section 6 below shall
govern) or due to death (in which case Section 9(e) of the Plan shall govern),
if the Optionee ceases to serve as an Employee, he may, but only within the
applicable time periods provided in his Employment Agreement with the Company,
exercise this Option to the extent that he was entitled to exercise it at the
date of such termination.  To the extent that he was not entitled to exercise
this Option at the date of such termination, or if he does not exercise this
Option within the time specified herein, this Option shall terminate.

 
19

--------------------------------------------------------------------------------

 
 
6.      DISABILITY OF OPTIONEE.  Notwithstanding the provisions of Section 5
above, if the Optionee is unable to continue his employment with the Company as
a result of his total and permanent disability (within the meaning of Section
22(e)(3) of the Code), he may, but only within twelve (12) months from the date
of termination of employment due to such disability, exercise this Option to the
extent he was entitled to exercise it at the date of such termination.  If he
does not exercise this Option (which he was entitled to exercise) within the
time specified herein, this Option shall terminate.


7.      TERM OF OPTION.  This Option may not be exercised more than ten (10)
years from the Grant Date of this Option, and may be exercised during such term
only in accordance with the Plan and the terms of this Option.


8.      ACCEPTANCE OF PROVISIONS.  The execution of this Option Agreement by
Optionee shall constitute Optionee’s acceptance of and agreement to all of the
terms and conditions of the Plan and this Option Agreement.


9.      NOTICES.  All notices and other communications required or permitted
under the Plan and this Agreement shall be in writing and shall be given either
by (i) personal delivery or regular mail, in each case against receipt, or (ii)
first class registered or certified mail, return receipt requested.  All such
notices or communications to the Company shall be addressed to the attention of
its Chief Financial Officer, at its then administrative office, and to Optionee
at his last address appearing on the records of the Company or, in each case, to
such other person or address as may be designated by like notice hereunder.


10.    GOVERNING LAW.  This Option shall be governed by and construed in
accordance with the laws of the State of New York, except to the extent
pre-empted by federal law.


11.    MISCELLANEOUS.  This Agreement and the Plan contain a complete statement
of all the arrangements between the parties with respect to their subject
matter, and this Agreement cannot be changed except by a writing executed by
both parties.  All pronouns and any variations thereof used herein refer to the
masculine, feminine or neuter, singular or plural, as the identity of the person
or persons may require.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


DATE OF GRANT:  [May 4, 2009]


ACURA PHAMACEUTICALS, INC.


By:
   
Peter A. Clemens
 
SVP and Chief Financial Officer


 
20

--------------------------------------------------------------------------------

 


Acknowledgment and Acceptance of Optionee


The Optionee acknowledges receipt of a copy of the Plan and represents that he
is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions of the Plan.  The Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions or disputes arising under the
Plan.



 
Garth Boehm, Ph.D.
530 Mountain Avenue
Westfield, NJ  07090


 
21

--------------------------------------------------------------------------------

 

EXHIBIT B


ACURA PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


Participant
 
Garth Boehm, Ph.D.
RSUs Granted
 
Twenty-Four Thousand (24,000)
Award Date
 
[May 4, 2009]
Vesting
Schedule
 
One Thousand (1,000) RSUs shall vest on the last day of each calendar month
beginning April 30, 2009



This agreement (the “RSU Agreement”) is between ACURA PHARMACEUTICALS, INC., a
New York corporation (the “Company”) and the participate named above (the
“Participant”), and is made in accordance with the Company's 2005 Restricted
Stock Unit Award Plan as amended (the “Plan”).


WITNESSETH


WHEREAS, pursuant to the Plan, the Company has granted to the Participant for
services to be rendered to the Company, effective as of the Award Date, a
restricted stock unit award (the “Award”), upon the terms and conditions set
forth herein and in the Plan.


NOW, THEREFORE, in consideration of services to be rendered by the Participant
and the mutual promises made herein and the mutual benefits to be derived
therefrom, the parties agree as follows:


1.  Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.


2.  Grant.  Subject to the terms of this RSU Agreement and the Plan, the Company
hereby grants to the Participant an Award for the aggregate number of Restricted
Stock Units (the “RSUs”) set forth above.


3.  Vesting.  The Award shall vest and become nonforfeitable with respect to the
applicable portion of the total number of RSUs comprising the Award (subject to
adjustment under Section 10 of the Plan), as described in the Vesting Schedule
above, subject to earlier acceleration or termination as provided in Sections 5
and 7 of the Plan.  In addition to acceleration of vesting of the Award upon the
occurrence of any events providing for acceleration of vesting under Section
5(c) of the Plan, the Award shall fully and immediately vest and become
nonforfeitable if the Participant terminates his employment with the Company for
“Good Reason” as such term is defined in the Participant’s Employment Agreement
with the Company dated March _____, 2009.  Except as provided in this Section
and in Section 5(c) of the Plan, the Participant’s RSUs shall be forfeited to
the extent such RSUs have not become vested upon the date the Participant’s
services as an employee terminates.  Except as otherwise provided in the Plan,
the Vesting Schedule above requires the Participant’s full time continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment and rights and benefits under this Agreement.

 
22

--------------------------------------------------------------------------------

 


4.  Plan.  The Award and all rights of the Participant with respect thereto are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by
reference.  Unless otherwise expressly provided in this Agreement, provisions of
the Plan that confer discretionary authority on the Board or the Committee do
not (and shall not be deemed to) create any additional rights in the Participant
not expressly set forth in this Agreement.  If there is any conflict or
inconsistency between the terms and conditions of this Agreement and of the
Plan, the terms and conditions of the Plan shall govern.  The Participant
acknowledges receipt of a copy of the Plan and agrees to be bound by its terms.


IN WITNESS WHEREOF, the parties have executed this RSU Agreement as of the Award
Date first above written.  By the Participant’s execution of this RSU Agreement,
the Participant agrees to the terms and conditions of this RSU Agreement and of
the Plan.


ACURA PHARMACEUTICALS, INC.
 
PARTICIPANT
         
By:
   
By:
   
Peter A. Clemens
   
Garth Boehm, Ph.D.
 
SVP and Chief Financial Officer
   
530 Mountain Avenue
       
Westfield, NJ  07090


 
23

--------------------------------------------------------------------------------

 